                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

REBEKAH T. BEAL,

             Plaintiff,                             Case No. 20-cv-10541
                                                    Hon. Matthew F. Leitman
v.

EXPERIAN, et al.,

          Defendants.
__________________________________________________________________/

                          ORDER DISMISSING CASE

      Pursuant to the Notice of Voluntary Dismissal With Prejudice by Plaintiff, as

to the last remaining Defendant, Consumer Portfolio Services, Inc., this case is

DISMISSED with prejudice.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: July 8, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 8, 2021, by electronic means and/or ordinary
mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764
